Citation Nr: 1729433	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 20, 2013 for the assignment of a schedular 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came to the Board on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in June 2015, when a Board decision issued by a Veterans Law Judge (VLJ) other than the undersigned denied a schedular rating in excess of 50 percent for PTSD and denied an effective date prior to May 20, 2013 for the assignment of the 50 percent rating.  The June 2015 Board decision also remanded to the Agency of Original Jurisdiction (AOJ) the additional issues of entitlement to service connection for a heart disorder, entitlement to TDIU, and entitlement to an extraschedular rating for service-connected PTSD.  The Board notes that the June 2015 Board decision partitioned the PTSD increased rating issue into separate components, addressing only the matter of entitlement to a higher schedular rating in the final decision issued at that time, and remanding the matters of entitlement to a higher rating on an extraschedular basis and entitlement to a TDIU (as part of the increased rating claim) for additional development and readjudication.  (The Board also notes that the heart disorder service connection claim remanded by the Board in June 2015 was previously remanded by the Board in September 2014 for a VA examination pursuant to a December 2013 Joint Motion for Remand in other proceedings before the Court.)

The appellant appealed to the Court the denial of an increased schedular rating for PTSD and an earlier effective date for the assigned 50 percent schedular PTSD disability rating.  In September 2016, the Court issued a memorandum decision that vacated those portions of the June 2015 Board decision and remanded those issues for readjudication consistent with the instructions outlined in the memorandum decision.  The appeal has now returned to the Board and has been reassigned to the undersigned VLJ for further appellate review.

The Board observes that the issues remanded by the Board to the AOJ in the June 2015 decision have very recently been addressed by the AOJ in a July 2017 supplemental statement of the case (SSOC).  The AOJ has notified the Veteran that he has "30 days from the date of this letter to respond."  This processing remains pending.  Accordingly, the AOJ has not re-certified those issues to the Board as of this time.  The Board shall not interfere in the AOJ's proceedings and the Veteran's SSOC response period by taking jurisdiction over these issues that are currently pending the completion of processing at the AOJ.

With regard to the issues that are currently before the Board, the Board notes that in March 2017 and May 2017 letters from his representative, the Veteran waived his right to initial AOJ consideration of new evidence added into the file.  38 C.F.R. § 20.1304.  The Board shall consider all of the pertinent evidence in proceeding with a decision in this case.

As discussed below, the Veteran's contentions in the proceedings at the Court have suggested that the Veteran desires to have VA make a determination regarding whether his major depressive disorder (or any other psychiatric diagnosis beyond the established service-connected PTSD) is a service-connected disability.  There is no claim of entitlement to service connection for a psychiatric disability currently in appellate status before the Board.  The Board has determined that the issues before the Board at this time are not inextricably intertwined with any such potential claim for service connection (as the Board has attributed the entirety of the Veteran's shown psychiatric symptomatology and impairment to the service-connected PTSD pathology).  To the extent that the Veteran may nevertheless continue to desire a formal VA determination regarding whether he is entitled to service connection for major depressive disorder (or other psychiatric disability, aside from PTSD), the matter is hereby referred to the RO for any appropriate action to afford the Veteran instructions and an opportunity to file a formal claim on the required standardized form.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

2.  A December 2006 Board decision denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran did not appeal this decision to the Court.

3.  On May 20, 2013, the RO received a claim of entitlement to an increased rating for PTSD; the Veteran was awarded an increased 50 percent rating effective from the date of the claim.

4.  It is not factually ascertainable that the increase in the Veteran's PTSD severity (to the level contemplated by a 50 percent rating) occurred during the one year period prior to the May 2013 claim for an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date prior to May 20, 2013 for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 20.1100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for PTSD

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's claim was initially certified to the Board after August 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.  The claim on appeal in this case was received in May 2013; accordingly, the one year period prior to the date of claim spans back to May 2012.  The Board has considered the complete history of the Veteran's PTSD.  The Board observes that a December 2006 final Board decision considered and denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD at that time.

Concerns Raised in the September 2016 Court Memorandum Decision

The Court's September 2016 memorandum decision in this case "concludes that the Board failed to address whether the appellant's depression is within the scope of his service-connected mental condition."  The Court discussed that "[a] number of VA examinations conducted between June 2012 and October 2013 revealed that the appellant was suffering from major depressive disorder in addition to his service-connected PTSD....  Yet, the Board did not even mention the existence of these diagnoses."  The Court's decision stated: "Remand is required for the Board to provide an adequate statement of reasons or bases for its failure to address whether the appellant's major depressive disorder was within the scope of his service-connected mental condition."

To more adequately address this matter, before otherwise discussing rating analysis in this decision, the Board here finds that resolution of the PTSD rating issue currently before the Board does not require a determination as to whether any other psychiatric diagnoses are within the scope of the service-connected mental condition.  This is because the facts in this case do not compel an adequate rating analysis to distinguish any shown psychiatric symptoms or impairment from the service-connected psychiatric pathology considered for rating purposes.  The Board finds that the Veteran's psychiatric impairment has not met the criteria for an increase rating in this case, even considering all of the Veteran's psychiatric symptoms and impairment without discounting any portion of the shown psychiatric impairment; the Board attributes none of the psychiatric impairment to a non-service-connected pathology in this case.

The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has considered all of the psychiatric symptoms shown in this case to be part of the service-connected disability picture for consideration in the rating issue on appeal.

Under the circumstances of this case, and in light of some of the contentions presented by the Veteran's representative during proceedings before the Court, the Board has afforded the Veteran every consideration in recognizing that he has expressed a desire to have a formal determination regarding whether his major depressive disorder diagnosis (or any other mental health diagnosis) is a service-connected disability.  The Board has referred this matter to the AOJ in the introduction section above, so that appropriate action may be completed to allow the Veteran to file a formal claim if so desired.  The Board also observes that recent VA mental health treatment records include "dysthymia (provisional)" as a listed diagnosis.  However, at this time it is not necessary to further delay the final resolution of the PTSD rating issue on appeal.  The outcome of the appellate review of the schedular rating for the Veteran's service-connected psychiatric disorder cannot be affected by the outcome of any determination regarding service-connection for any additional psychiatric diagnosis; this is because none of the Veteran's shown psychiatric impairment is being attributed to any non-service-connected pathology in this decision.

The Board notes that the June 2013 VA compensation examination report completed for the purposes of informing adjudication of the rating issue on appeal is adequate without resolving the status of additional psychiatric diagnoses because the June 2013 VA examiner attributed all of the Veteran's psychiatric impairment to the service-connected PTSD pathology.  The June 2013 VA examiner is clear in finding no non-service-connected psychiatric diagnoses; the VA examiner and the Board in this case consider all shown psychiatric impairment as associated with the service-connected psychiatric pathology regardless of any future determination regarding the service-connected status of any additional particular psychiatric diagnoses.

The Board shall accordingly proceed to consideration of the issue of entitlement to a schedular rating in excess of 50 percent for the service-connected psychiatric disorder.

Psychiatric Disorder Rating Analysis

By way of background, the RO granted entitlement to PTSD in December 1994 and assigned a 10 percent rating, effective March 9, 1994.  A 30 percent rating was assigned in August 1996, effective November 21, 1995.  The Veteran filed a claim for an increased rating for PTSD in January 2004; entitlement to a rating in excess of 30 percent for PTSD was denied by the Board in December 2006.  The decision was not appealed to the Court and became final.  The Veteran then filed another increased rating claim for PTSD on May 20, 2013.  The RO assigned a 50 percent rating for PTSD effective the date of the claim.

Here, the Veteran contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher rating.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is more severe than the currently assigned 50 percent rating.

The Veteran reports, including as explained in his June 2013 lay statement, that his PTSD has gotten worse over the years.  He reports that he does not visit his family members, can't stand loud noises, is nervous around crowds, does not like to talk to people, and does not like to work with other people.  The Veteran reported that he quit his full-time job because he cannot handle everyday pressure; he reported that he could only work part time.

The Veteran was afforded a VA examination in June 2013.  The report of this examination is of record, and indicates that all of the Veteran's psychiatric impairment was attributed to the single service-connected diagnosis of PTSD, confirming the PTSD diagnosis and specifically stating that no other mental disorder was diagnosed.  The Veteran reported that he had "very few" friends and that he isolated himself from his family.  He also noted that he would become nervous in public settings, such as restaurants.  The Veteran explained that, as of that time, he "currently works 2 days per week, as an engineer at a hospital.  He went parttime 2 years ago, due to stress of 'being around people.'"  The examiner confirmed the diagnosis of PTSD, and noted that the Veteran had experienced recurrent distressing recollections; distressing dreams; avoidance of thoughts, feelings, or conversations associated with the trauma; avoidance of activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty with sleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The VA examiner then completed the section of the examination report form instructing "For VA rating purposes, check all symptoms that apply to the Veteran[']s diagnoses."  The VA examiner indicated that the symptoms were depressed mood, anxiety, suspiciousness, panic attacks more than once a week (but not near-continuously), chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner specifically found that there were no other symptoms attributable to the mental disorder beyond what was noted in the above-discussed list.

The VA examiner's response on a checklist concerning occupational and social impairment shows that the examiner specifically found that the Veteran's psychiatric impairment was overall best characterized as manifesting in "[o]ccupational and social impairment with reduced reliability and productivity."  The VA examiner's response indicates that he determined the Veteran's psychiatric impairment was not more appropriately characterized as featuring "deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," and was not more appropriately characterized as "total" occupational and social impairment.  The VA examiner assigned a GAF score of 56.

The Veteran's VA treatment records confirm that he receives treatment for PTSD.  The contents of the VA treatment records generally confirm symptomatology consistent with the findings of the June 2013 VA examination report.  The treatment records do not indicate significant symptomatology beyond what was noted in the June 2013 VA examination report.  Treatment records on and after May 2012 (including updated VA treatment records through as recently as July 2017) reveal that the Veteran's symptoms have featured trouble sleeping, nightmares, anxiety, and irritability.  The VA treatment records show (including in February and April 2014 reports) that the Veteran had no sources of social support or friendships other than his wife and children, and that he experiences panic symptoms "at times," (as characterized in the February 2014 entry) with chronic anxiety that has been reported as waxing and waning during portions of the period on appeal.

It is noted that the Veteran's judgment and insight have been assessed as good, he has denied experiencing suicidal and homicidal ideations during the period on appeal (he only reported experiencing suicidal ideation prior to the period on appeal), and he has consistently been assessed as fully oriented.  The Veteran has been consistently assessed by mental health providers as having essentially normal/intact judgment and thinking without significant deficiencies.  The Veteran's marital relationship and his relationships with family members are consistently described as supportive and without significant deficiency.  The Veteran's GAF scores ranged primarily from 60 to 65, with a GAF score of 58 in September 2012.

Treatment records show that the Veteran has generally retained functional capacity and enjoyment of activities, although (as discussed in a March 2016 treatment report) he sometimes "has had some challenges ... re: loss of interest in activities....  He has had a few days a week when he doesn't feel like doing anything."  In April 2014, the Veteran was preparing to take a trip with his wife to Alaska and "reported being excited for this trip."  In June 2014, the Veteran reported that although he had been "nervous about being around a large crowd" in advance of the trip, he ultimately "had a wonderful trip and is glad he went."  In December 2014, the Veteran had "been engaging in positive activities such as building gifts for family."  In December 2015, the Veteran was working on "solving decreased activities in the winter," discussing "projects he could start that would give him activities to engage in indoors when the weather is bad.  He came up with several ideas...."  In July 2016, the Veteran reported that on another family vacation he had "overall enjoyed his time," including "positive experiences with his grandchildren" and "expressed gratitude for being able to see new things."  The Veteran reported that he had "experienced some anxiety on the drive down in hours of traffic," but ultimately enjoyed the trip.  In September 2016, the Veteran was praised by his mental health provider for "his effort to plan trip with wife and engage in pleasurable activities."  Even accepting that the Veteran's psychiatric impairment may have caused deficiencies in mood and work (including as contemplated by the level of occupational and social impairment criteria for a 50 percent rating), the treatment and evaluation records do not indicate that the Veteran's psychiatric impairment has manifested in deficiencies in most areas pertinent to the criteria for a 70 percent disability rating.

In May 2016, the Veteran underwent a VA Social and Industrial Survey performed by a Licensed Clinical Social Worker (LCSW).  This report shows that the Veteran did not appear to have any issues with reality testing and was able to communicate well during the interview.  The Veteran had good eye contact and was able to keep his attention on the interview during the meeting.  The report discusses that the Veteran had been married to his wife for 42 years.  The Veteran "reports that he does not socialize much.  He knows his neighbors and remains close to his family."  The Veteran described that he "had good relationships with his peers and with authority figures.  He describes good relationships with friends.  He had no problems with his peers, community or work environments."  The Veteran "describes his relationships with his family as good and positive.  And he reports he is still very close with his siblings."  He "had no significant issues in school, community or work areas.  He was very well liked."  

The May 2016 VA Social and Industrial Survey further discussed that the Veteran's "irritability became more prevalent and he reduce[d] his work hours to part-time.  He then retired after 30 years of employment."  The Veteran reported that he retired in 2014 ("He has been retired for 2 years") and that "his highest paid position was as the Maintenance Manager."  The Veteran "reports he enjoyed his work but his anxiety and irritability did get the better of him."  The examining LCSW found that "[t]here is evidence that his PTSD symptoms did impact [the Veteran]'s decision to retire.  He did try [t]o work part-time and was unsuccessful at this relieving his irritability and anxiety."

The Veteran "reports he gradually began to notice he was having trouble getting along with people and [h]e would fly off the handle very easily.  He would isolate himself, and he does continue to do so.  He has had nightmares and a lot of anxiety."  He described that "[h]e began going to the VA 30 years ago and he reports it has made a big difference in his life.  He began receiving treatment for his mood, and PTSD.  This made a big difference in how he was able to deal with things."  The Veteran also reported that "his wife has been very patient and wonderful throughout their marriage."  The report shows that the Veteran described that "[h]e is close with his wife and children," while he has been "somewhat isolated, with little social contacts."  The report notes that the Veteran described that he "has good relationships with his wife and children.  He maintains close relationships with both of his siblings and also visits them at least once a year."  The report indicates that the Veteran "does not have many close friends," but "[h]e maintains contact with his neighbors."  The LCSW noted that "[h]e tends to isolate and avoid people due to his PTSD."  The report shows that the Veteran described that "[h]e feels best when he is home and not in town.  He reports his sleep is not great due to nightmares.  He usually averages about 3 hours of sleep."  The LCSW noted that the Veteran "was alert and oriented to all spheres.  Thoughts were organized and appropriate.  His mood was anxious but he did relax more as the interview went on.  His affect was appropriate with his mood."  Furthermore, "[he] functions at a normal cognitive level, he appears emotionally stable and has good judgment."

In March 2017, the Veteran's wife submitted a written statement describing that the Veteran experiences disturbing dreams interfering with sleep, road rage, inability to handle work pressure, mood swings, tendency to isolate / not talk, and anger for no reason.  The Board notes that the witnessed symptoms described in this statement are consistent with the symptoms identified in the evidence discussed above.

The Board notes that the Veteran has reported sometimes seeing "shadows," which the Veteran ignored (including as described in a February 2013 VA treatment note), and which appear to have ceased to be reported by the Veteran as a symptom in recent years (he has consistently denied hallucinations in recent treatment reports, including in March 2017, May 2017, and July 2017).  The Board finds that the Veteran's documented history of the perception of shadows has not been associated with impairment of the severity contemplated by the criteria for a rating in excess of 50 percent; it has not manifested in "deficiencies in most areas."  The Board also notes that in a number of earlier treatment records the Veteran is documented to have specifically denied delusions and hallucinations (such as those from September 2012, August 2013, November 2013, and more recent entries).

Additionally, the Board notes that the Veteran's psychiatric impairment does appear to cause difficulty for the Veteran in adapting to stressful circumstances (including work or a work like setting), but this difficulty has not been associated with impairment of the severity contemplated by the criteria for a rating in excess of 50 percent.  The Veteran's difficulty in adapting to stressful circumstances has not manifested in "deficiencies in most areas," as the Veteran's family relations, judgment, and thinking have not been deficient.

The Board also notes that the VA treatment records include documentation of the Veteran describing, in a February 2014 entry, that he experienced "passive ideation of not caring if he died" during a period "4-5 years ago."  This appears to have been interpreted by a treatment provider as suggestive of a history of suicidal ideation.  Significantly, this is clearly a description of past symptomatology identified as occurring in approximately 2009 and/or 2010; this period entirely and significantly pre-dates the rating period on appeal in this case.  Throughout the rating period on appeal, the Veteran has denied suicidal and homicidal ideation, including specifically in the February 2014 entry that discusses the remote history of passive ideation.  Thus, the Board finds no suicidal or homicidal ideation has manifested during the rating period on appeal.

The Board further acknowledges the Veteran's competent reports of nightmares, sleep impairment, and irritability.  However, VA treatment records during the rating period reveal that he has been fully oriented, has normal insight, normal judgment, normal thought content, supportive relationships, and that he enjoys spending time with his family (including in October 2013 and November 2013 treatment records).  The Board is unable to find that the symptoms have resulted in the level of impairment contemplated by the criteria for a rating in excess of 50 percent (featuring deficiencies in most areas).

The Board also notes that the Veteran reported, documented in a September 2015 VA treatment report, that he has had difficulty recalling names and has forgotten to turn the water off when watering his garden.  To the extent that such difficulties represent impairment of memory associated with service-connected psychiatric pathology, the Board notes that such impairment of memory is contemplated by the criteria for the 50 percent rating already assigned.

In light of the foregoing, the Board finds that a rating in excess of 50 percent for PTSD is not warranted for any portion of the period on appeal.  The Board notes that the June 2013 VA examination report indicates that the Veteran has difficulty in adapting to stressful circumstances, including work or a work-like setting.  Although this is a symptom listed in the 70 percent rating under 38 C.F.R. § 4.130, the competent and credible medical evidence of record does not indicate that the Veteran has occupational and social impairments with deficiencies in most areas.  Moreover, the Board finds it significant that the June 2013 VA examiner specifically opined that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity, which matches the level of impairment contemplated by the criteria for the assigned 50 percent rating.  Additionally, at no point during the appeal period did the Veteran's GAF scores reflect serious symptoms.

The Board finds that the severity of psychiatric impairment shown in this case more nearly approximates the level of occupational and social impairment with reduced reliability and productivity contemplated by the assigned 50 percent rating.  The shown level of impairment did not more nearly approximate occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) as contemplated by the criteria for the next-higher rating of 70 percent.  Even noting the indications that the Veteran's psychiatric impairment negatively impacted his functioning with regard to work / school and mood, the Board finds that the evidence does not show that the Veteran's psychiatric health resulted in deficiencies of family relations (the Veteran has maintained a marriage and strong effective family relationships), judgment (the Veteran has been consistently assessed by clinicians to have intact/fair judgment), or thinking (the Veteran has been consistently assessed by clinicians to have non-deficient thought processes).

The Board has considered all of the Veteran's reported symptoms and the clinical findings of record.  The Board also notes that the Veteran's symptoms were subject to waxing and waning.  However, despite his significant symptoms, the Veteran's PTSD did not prevent him from participating in his marital relationship and a good relationship with his family (including children and siblings), did not render the Veteran's judgment or thought processes to be deficient, nor has the psychiatric impairment prevented him from enjoying positive activities and travel/vacations to new and distant destinations.  The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent.

The evidence also reflects various assignments of GAF scores within the ranges from 51 to 60, and from 61 to 70, including in the evidence discussed above.  Although GAF scores are no longer used in the current DSM-5, the Veteran's past scores are indicative that the competent clinical professionals have assessed that the Veteran has had symptoms that are mostly no more than moderate (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty with social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The evidence noted above is against a finding of deficiencies in most areas.

The Board has considered the Veteran's symptoms, whether or not they are specifically listed amongst the examples in the rating criteria; the Board finds that the Veteran's reported symptoms did not rise to the level of severity contemplated by the criteria for a 70 percent or higher rating.  He has not had suicidal ideation during the rating period on appeal.  He has not had obsessional rituals interfering with routine activities.  His speech had not been intermittently illogical, obscure, or irrelevant.  His anxiety and depression have not affected his ability to function independently, appropriately, and effectively; nor has he had any manner of continuous panic.  Although the Veteran has had some difficulties with irritability, he has not experienced impaired impulse control involving any periods of violence, nor any comparably severe loss of impulse control.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  (The evidence does not reflect that the Veteran's social impairment rendered him incapable of maintaining relationships as contemplated by the criteria for a 70 percent rating; significantly, as discussed above, the evidence does not reflect that the Veteran's mental health caused him to be deficient in his family relationships.)

Additionally, with attention to the criteria for a 100 percent rating, the Board finds that the Veteran has not had gross impairment in thought processes or communication.  He has not experienced persistent delusions or hallucinations manifesting in total impairment (the Veteran's history of seeing "shadows" has not been suggested to have ever risen to such a level of functional impairment).  He has not developed grossly inappropriate behavior.  He has not been a persistent danger of hurting himself or others.  He has not experienced an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has not experienced disorientation to time or place.  He has not experienced memory loss for names of close relatives, his own occupation, or his own name.

Not only has the Veteran not exhibited the majority of the symptoms listed as examples for a rating of 70 percent or 100 percent, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran did not exhibit symptoms of such severity and/or frequency to cause deficiencies in most areas and/or total occupational and social impairment.  The Veteran's service-connected psychiatric impairment clearly caused occupational and social impairment, but not total impairment and not manifesting in deficiencies in "most areas" due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 50 percent.  Notably, despite his symptoms, the Veteran has been able to maintain a marriage, family relationships, participation in pleasurable activities, and enjoyment of travel to new and distant locations.

While the record reveals symptoms to include depressed mood, nightmares, anxiety, irritability, and difficulty in establishing and maintaining effective work and social relationships, his symptoms are adequately contemplated by a 50 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examination, have more nearly approximated the criteria for a 50 percent rating and have not manifested in such severity to warrant a rating in excess of 50 percent at any time during the appeals period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


Other Considerations

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has asserted that he is unemployable due to his service-connected PTSD, considered alone (including, recently, in an October 2016 VA Form 21-8940).  The Board's June 2015 decision and remand found, in connection with the PTSD rating issue: "in light of Rice, the issue of entitlement to a TDIU is before the Board."  The Board then separately partitioned the noted Rice TDIU matter as a distinct issue that the Board found to be inextricably intertwined with "the issue of entitlement to an extraschedular rating for service-connected PTSD."  The Board remanded both issues for additional development and readjudication.

The Board's current analysis and determination regarding the Veteran's PTSD rating, discussed above, is limited at this time to consideration of a schedular rating assignment.  Typically, rating analysis might normally proceed here to a determination of possible referral for consideration of an extra-schedular rating, and possible assignment of a Rice TDIU as part of the increased rating claim.  However, in this case, the Board's June 2015 decision and remand partitioned these matters into distinct issues and remanded them to the AOJ, explaining: "The issues of ... entitlement to [the Rice] TDIU, and entitlement to an extraschedular rating for PTSD ... are REMANDED to the Agency of Original Jurisdiction (AOJ)."  Only the schedular PTSD rating issue was addressed by the Board's June 2015 final decision (along with the associated effective date issue), and thus only the schedular PTSD rating issue was appealed to the Court and subsequently remanded back to the Board by the Court (along with the associated effective date issue).  The separately partitioned issues of entitlement to an extraschedular rating for PTSD and a Rice TDIU remains part of the set of issues remanded to the AOJ that have not yet been recertified to the Board as they await completion of the AOJ's processing of the matters.  The Board shall not address the extraschedular rating or Rice TDIU issues at this time.

Entitlement to an Earlier Effective Date for the 50 Percent Rating for PTSD

The Veteran contends that VA's assignment of a 50 percent rating for PTSD should have been effective prior to May 20, 2013.  Upon review of the record, the Board finds that there is no basis for the award of an effective date earlier than May 20, 2013 for the assignment of the 50 percent rating.

In the instant case, the Veteran was granted service connection for PTSD in December 1994 and assigned a 10 percent rating, effective March 9, 1994.  A 30 percent rating was assigned in August 1996, effective November 21, 1995.  The Veteran filed an increased rating claim for PTSD in January 2004.  Entitlement to a rating in excess of 30 percent for PTSD was denied by the Board in December 2006.  The December 2006 Board decision was not appealed to the Court and became final.  38 C.F.R. § 20.1100.  The Veteran has not alleged clear and unmistakable error in the December 2006 Board decision.  The Veteran then filed another increased rating claim for PTSD on May 20, 2013.  The RO assigned a 50 percent rating for PTSD effective the date the increased rating claim was received.

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.

Upon reviewing the evidence of record, the Board concludes that the evidence does not provide a basis to conclude that the Veteran's service-connected PTSD increased in severity to reach the level of severity contemplated by the 50 percent rating within the year preceding the May 20, 2013 claim for increase.  The Board finds that the medical evidence of record, to include VA treatment records dated from May 2012 to May 2013, does not provide an adequate basis to conclude that the service-connected PTSD underwent any ascertainable increase in severity to arrive at the 50 percent disabling degree of disability at any identifiable time during the period from May 2012 to May 2013.  As further discussed below, the question at issue is not whether the Veteran's psychiatric impairment was severe enough to meet the schedular criteria for that 50 percent rating prior to May 20, 2013; rather, the question is whether the Veteran's psychiatric impairment underwent an increase in severity to reach that level of severity during the year prior to the May 2013 claim.  The Board finds no evidence showing such an increase during the year prior to the May 2013 claim.  The Board emphasizes that even if the Veteran's psychiatric pathology were accepted to have been severe enough to meet the schedular criteria for a 50 percent rating prior to May 2013, an effective date prior to the May 2013 claim would nevertheless be unwarranted unless it is factually ascertainable that the increase to that level of severity specifically occurred during the one year period prior to the claim.

The Veteran's GAF scores ranged from 60 to 65 with one GAF score of 58 in September 2012.  The Board notes that the Veteran's GAF scores have routinely and normally fluctuated, increasing and decreasing between various clinical assessments; the Board does not find that each fluctuation of the GAF score demonstrates a significant worsening or improvement of the severity of the pathology unless additional information describes a significant increase in the severity of symptomatology.  The Board does not find that the range of GAF scores fluctuating during the year prior to May 2013, without accompanying information indicating a new significant increase in symptomatology, demonstrates a factually ascertainable increase in the severity of the Veteran's psychiatric pathology from a level contemplated by the 30 percent rating to a level contemplated by the 50 percent rating.  The Board finds that the detailed treatment reports of record do not otherwise indicate such an increase during this period.

The Board finds that no increase in the Veteran's psychiatric pathology to the 50 percent level of severity is factually ascertainable during the applicable time period.  Accordingly, an effective date earlier than the date of the claim is not warranted in this case.  See Gaston, 605 F.3d at 984 (Fed. Cir. 2010).

Concerns Raised in the September 2016 Court Memorandum Decision

In the September 2016 Court Memorandum decision, "[t]he Court concludes that the Board failed to provide an adequate statement of reasons or bases for its conclusion that there was no ascertainable increase in the appellant's PTSD symptoms prior to May 2013."  The Court discussed that "[t]he June 2013 [VA] examiner discussed a number of the appellant's symptoms, including the fact that he had become 'increasingly isolative.'"  The Court further discussed that "[t]he examiner also noted that the appellant 'went parttime 2 years ago, due to stress of 'being around people''" (emphasis added by Court).  The Court found that "[i]t is unclear from the Board's reasoning how, based on this examination, it concluded that there was no medical evidence of record to show an ascertainable increase in severity of the appellant's symptoms from May 2012."  The Court instructed that "[r]emand is required for the Board to provide an adequate statement of reasons or bases for this conclusion."

The Board emphasizes that assignment of an effective date for the 50 percent rating prior to the date of the claim that prompted the assignment can only be warranted if the evidence shows that the pertinent increase in severity (that which satisfied the criteria for a 50 percent rating) occurred during the year preceding the date of the claim.  Even if impairment meeting the criteria for the higher rating existed prior to the date of claim, if the increase of impairment to reach that level occurred more than one year prior to the date of the claim, the effective date for the higher rating is to be the date of the claim (and not earlier).


The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has explained:

It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim.  Section 5110(b)(2) first specifies that the effective date of an increase "shall be the earliest date" that the evidence shows "an increase in disability had occurred."  The statute then imposes a condition, permitting application of this earlier date only "if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).

Gaston v. Shinseki, 605 F.3d at 983

The facts the Court specifically discussed in the September 2016 memorandum decision do not indicate that a pertinent increase in psychiatric symptomatology occurred at a factually ascertainable time during the year prior to the May 2013 claim.  The indication (cited by the Court) that the Veteran reported that he "has been increasingly isolative" at his June 2013 VA examination does not indicate an increase in symptom severity at any factually ascertainable time in the year prior to the May 2013 claim.  No timing is indicated for the occurrence of the described increase, and the examination itself took place weeks after the Veteran's May 2013 claim was filed.  The suggested increase could have occurred before, during, or after the one year period preceding the claim, and there is no factually ascertainable date of increase presented for the Board to consider as a basis for assignment of an earlier effective date.

The indication (also cited by the Court) that the Veteran reported that he "went parttime 2 years ago, due to stress of 'being around people'" during the June 2013 VA examination report also does not indicate an increase in symptom severity at any factually ascertainable time in the year prior to the May 2013 claim.  Indeed, on its face, the Veteran's report of this increase in symptomatology resulted in a change of his work status "2 years" prior to the June 2013 examination, or approximately June 2011.  An increase in psychiatric symptomatology that led to (and thus logically must have predated) a June 2011 change in work status is not an increase that occurred within a year prior to the May 2013 claim.

Regardless of whether the Veteran had an increase in the severity of his service-connected psychiatric impairment prior to the date of his May 2013 claim for an increased rating, the effective date for the award of the 50 percent rating based upon that claim can be no earlier than the date of that claim unless the pertinent increase is shown to have occurred within a year prior to the May 2013 claim.  With regard to the Court's concerns on this matter, the Board clarifies its finding as follows.  The Federal Circuit's explains in Gaston that the effective date of an increase "shall be the earliest date" that the evidence shows "an increase in disability had occurred," but permitting application of this earlier date only "if application is received within one year from such date."  38 U.S.C. § 5110(b)(2).  In this case, there is evidence indicating that the Veteran experienced an increase in psychiatric impairment prior to the June 2013 VA examination and prior to the May 2013 filing of the claim for increased rating, but the evidence does not establish that the Veteran's May 2013 application for an increased rating was received within a year following any factually ascertainable date of increased psychiatric impairment.

To the extent that the Veteran's contentions may suggest that an effective date exactly one full year prior to the date of the May 2013 claim is warranted, the Board is unable to agree because the Board is unable to identify any evidence showing that such date was the date of the occurrence of a pertinent increase in psychiatric impairment.  There is otherwise no evidence identifying a factually ascertainable date of increased impairment in the year preceding the May 2013 claim.  The contents of the June 2013 VA examination report cited as significant by the Court's memorandum decision do not identify any factually ascertainable date of pertinent increase within the year preceding the May 2013 claim, and indeed one of the two items cited by the Court expressly indicates that the described increase in impairment manifested significantly more than one year prior to the May 2013 claim (and thus the May 2013 application for an increased rating was clearly not received within a year following such increase).

There is no suggestion in this case that May 20, 2013 is not the correct date of the filing of the claim leading to the assignment of the 50 percent disability rating at issue.  There is otherwise no presentation of any valid basis for assignment of an effective date prior to May 20, 2013 for the assignment of the 50 percent rating for the service-connected psychiatric pathology.

In conclusion, once again, the Board finds that there is no factually ascertainable date of increase in the Veteran's psychiatric pathology to the 50 percent level of severity during the applicable time period.  Accordingly, there is no valid basis for assigning an effective date earlier than the date of the claim in this case.  See Gaston, 605 F.3d at 984 (Fed. Cir. 2010).


ORDER

Entitlement to a schedular rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date earlier than May 20, 2013 for the assignment of the 50 percent rating for PTSD is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


